                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                           UNITED STATES DISTRICT COURT                      DOC #:
                          SOUTHERN DISTRICT OF NEW YORK                      DATE FILED: 11/21/19

 IN RE BANCO BRADESCO S.A.                         Civil Case No. 1:16-cv-04155 (GHW)
 SECURITIES LITIGATION
                                                   ECF CASE




                   ORDER APPROVING PLAN OF ALLOCATION OF
                            NET SETTLEMENT FUND

       WHEREAS, this matter came on for hearing on November 13, 2019 (the “Settlement

Fairness Hearing”) on Lead Plaintiff’s motion to determine whether the proposed plan of allocation

of the Net Settlement Fund (the “Plan of Allocation”) created by the Settlement achieved in the

above-captioned action (the “Action”) should be approved. The Court having considered all

matters submitted to it prior to and during the Settlement Fairness Hearing; and it appearing that

notice of the Settlement Fairness Hearing substantially in the form approved by the Court was

mailed to all Settlement Class Members who could be identified with reasonable effort, and that a

summary notice of the hearing substantially in the form approved by the Court was published in

Investor’s Business Daily and transmitted over the PR Newswire pursuant to the specifications of

the Court; and the Court having considered and determined the fairness and reasonableness of the

proposed Plan of Allocation; and

       WHEREAS, this Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement dated July 1, 2019 (ECF No. 189-1) (“Stipulation”), and all capitalized

terms not otherwise defined herein shall have the same meanings as set forth in the Stipulation.
        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      Jurisdiction—The Court has jurisdiction to enter this Order and over the subject

matter of the Action, as well as personal jurisdiction over all of the Parties and each of the

Settlement Class Members.

        2.      Notice—Notice of Lead Counsel’s motion for approval of the Plan of Allocation

was provided to all Settlement Class Members who could be identified with reasonable effort,

advising them of their right to object thereto, and a full and fair opportunity was accorded to

Settlement Class Members to be heard with respect to the Plan of Allocation. The form and method

of notifying the Settlement Class of the motion for approval of the Plan of Allocation satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of 1995,

15 U.S.C. § 78u-4, as amended, and all other applicable law and rules; constituted the best notice

practicable under the circumstances; and constituted due and sufficient notice to all persons and

entities entitled thereto.

        3.      More than 50,300 copies of the Postcard Notice and 1,500 copies of the Notice

were mailed to potential Settlement Class Members and nominees, and there are no objections to

the Plan of Allocation.

        4.      Approval of Plan of Allocation—The Court hereby finds and concludes that the

formula for the calculation of the claims of Claimants as set forth in the Plan of Allocation provides

a fair and reasonable basis upon which to allocate the proceeds of the Net Settlement Fund among

Settlement Class Members with due consideration having been given to administrative

convenience and necessity.




                                                  2
       5.      The Court hereby finds and concludes that the Plan of Allocation is, in all respects,

fair and reasonable to the Settlement Class. Accordingly, the Court hereby approves the Plan of

Allocation proposed by Lead Plaintiff.

       6.      No Impact on Judgment—Any appeal of or any challenge to this Court’s approval

of the Plan of Allocation of the Net Settlement Fund shall in no way disturb or affect the finality

of the Judgment.

       7.      Retention of Jurisdiction—This Court hereby retains exclusive jurisdiction over

the Parties and the Settlement Class Members for all matters relating to this Action, including the

administration, interpretation, effectuation, or enforcement of the Stipulation and this Order.

       8.      Entry of Order—There is no just reason for delay in the entry of this Order and

immediate entry by the Clerk of the Court is expressly directed.


       SO ORDERED this 21st day of November, 2019.



                                                      ____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                 3
